NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted August 8, 2012
                                 Decided September 19, 2012

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12-1318
                                                  Appeal from the
UNITED STATES OF AMERICA,                         United States District Court for the
     Plaintiff-Appellee,                          Eastern District of Wisconsin.

       v.                                         No. 11-CR-195

RICHARD J. SECHRIST, JR.,                         William C. Griesbach,
     Defendant-Appellant.                         Judge.


                                          ORDER

        Richard Sechrist pleaded guilty to committing an assault resulting in serious bodily
injury while on the Menominee Indian Reservation in northern Wisconsin. See 18 U.S.C.
§§ 113(a)(6), 1153(a). He then moved, through counsel, to withdraw his guilty plea. After
the district judge denied that motion, Sechrist sent a handwritten letter to the court again
asking to withdraw his plea, which he insisted had been entered as the result of pressure
from his counsel. The judge also denied this second request and imposed a sentence of
66 months’ imprisonment—double the upper end of the guidelines range—citing the
significant brutality of the assault, Sechrist’s history of domestic violence, and his evident
lack of remorse. On appeal Sechrist argues that the district court abused its discretion in
No. 12-1318                                                                            Page 2

refusing to permit him to withdraw his guilty plea. He also argues that the court imposed
an unreasonable sentence. We reject both contentions and affirm.

                                       I. Background

        Sechrist accompanied Jennifer Peterson (his then-girlfriend), their infant son, and
Peterson’s child from a previous relationship on a visit to Peterson’s grandmother at her
home on the Menominee Indian Reservation. After drinking beer with Peterson, Sechrist
left the residence to buy more, and when he returned, he found Peterson talking on the
phone with the father of her other child. Angered by that conversation, Sechrist grabbed
her by the hair, dragged her outside—in sight of the children and grandmother—and
repeatedly punched and kicked her in the head. Sechrist then held Peterson up by her hair,
struck her in the face, and finally, choked her until she was unconscious.

        Peterson’s grandmother called the tribal police, and when officers arrived, they
found Peterson in a bedroom with blood all over her hands, face, and clothes. Sechrist
approached the officers and demanded to know why they were there. He was arrested but
denied assaulting Peterson. Peterson’s grandmother, who had witnessed the assault, told
police that Sechrist struck Peterson between 30 to 40 times. Peterson was taken to a
hospital, where she was treated for a nasal fracture and cuts and abrasions to her face,
scalp, back, knees, and one arm. Peterson told the doctors that she was in extreme pain. She
later wrote a letter to law enforcement describing herself as a “hostage” in the relationship.
She said that Sechrist had repeatedly threatened to kill her and her children if she reported
his abuse to the police.

       Sechrist was indicted on one count of committing an assault resulting in serious
bodily injury within Indian country in violation of 18 U.S.C. §§ 113(a)(6) and 1153(a). After
consulting with his appointed counsel, Sechrist agreed to plead guilty. In his written plea
agreement, Sechrist acknowledged his guilt and represented that he wasn’t threatened or
induced by other considerations to plead guilty. At the change-of-plea hearing, the district
judge placed Sechrist under oath and conducted a plea colloquy that substantially
complied with Federal Rule of Criminal Procedure 11. Sechrist acknowledged that he
understood the terms of the plea agreement, the elements of the charged crime, and the
possible penalties. He said that he understood his right to maintain his plea of not guilty
but was pleading guilty because in fact he was guilty, and not because of any threat or
inducement. The judge concluded that Sechrist’s guilty plea was knowing and voluntary
and accepted it.

      Before sentencing Sechrist moved through counsel to withdraw his guilty plea. In
the motion counsel explained simply that “Sechrist now desires to go to trial.” Three days
No. 12-1318                                                                              Page 3

later Sechrist had a change of heart, and counsel asked to withdraw the motion. But the
judge already had denied it because Sechrist had given no “fair and just reason” for asking
to withdraw his guilty plea. See FED. R. CRIM. P. 11(d)(2)(B).

       A few weeks later, Sechrist wrote the district court directly, again asking to
withdraw his guilty plea and also requesting new counsel. He complained about his
lawyer: “I asked him to change my plea once and he talked me out of it. . . . It just felt like
he was pushing me to take the guilty plea when I didn’t want to.” At a hearing to resolve
this motion, Sechrist said he had told counsel he wanted to go to trial but the lawyer “just
kept saying that I shouldn’t and pretty much pushed me into signing” the plea agreement.
The judge responded that Sechrist seemed to be saying only that his lawyer had told him
that he had very little chance of winning at trial and explained that his lawyer’s candor on
that point was not a basis for withdrawing a guilty plea. Sechrist answered that he hadn’t
wanted to sign the plea agreement, but did so “pretty much” to satisfy his lawyer. The
judge rejected that rationale, denied the motion, and the case proceeded to sentencing.

        The presentence report detailed Sechrist’s criminal history, including several
convictions for attacks on a fomer girlfriend. On one occasion he hit his former girlfriend;
on another he struck her in the face with a board; on another he choked her into
unconsciousness; and another time they had a “confrontation” that resulted in her being
taken to a hospital (but not before Sechrist had taken a swing at the ambulance driver). The
former girlfriend later told police that after she ended their relationship, Sechrist came to
her house, smashed her car window while she and her three-year-old daughter were
inside, and warned, “You better watch yourself, you know what will happen to you.”
Sechrist also had a prior arrest for attacking Peterson in 2009. In that incident she reported
that he grabbed her by her hair and punched her in the head. Nothing came of the arrest
because Peterson later claimed that she could not recall the incident. Sechrist also had
convictions for a DUI and retail theft. Finally, his probation was twice revoked for not
attending required substance-abuse programs.

        Sechrist’s only objection to the presentence report concerned the inclusion of a
statement that Peterson had been choked; he wanted that portion deleted because the
allegation had been removed from the charging document during plea negotiations.
The district judge overruled the objection. The judge calculated a guidelines imprisonment
range of 27 to 33 months, based on a total offense level of 16 and criminal-history category
of III.

      The judge then discussed the sentencing factors listed in 18 U.S.C. § 3553(a) and
concluded that a prison sentence within the guidelines range would not provide adequate
punishment. In particular, the judge cited Sechrist’s repeated abuse of his former girlfriend,
No. 12-1318                                                                               Page 4

his failure to come to grips with his alcoholism, his cruelty in beating Peterson without
provocation in front of her children and grandmother, the brutality of the assault, and his
past threats to kill her and the children if she reported him to the police. The judge also
expressed his mistrust of the guidelines range as calculated, which did not account for
Sechrist’s convictions in tribal court, see U.S.S.G. § 4A1.2(i), and said that the range was too
low when compared with the higher ranges for some nonviolent crimes, such as drug
offenses. He also cited Sechrist’s lack of remorse, as shown by his anger when he
discovered that the police had been summoned after the beating and his attempt to poke
holes in the government’s case during the hearing on his motion to withdraw his guilty
plea. (Sechrist had insisted that prosecutors couldn’t prove Peterson’s nasal fracture was
recent, rather than from a past accident, and he also said that if it was true that he struck
Peterson 30 to 40 times, she would have suffered more than just a broken nose.) The judge
imposed a sentence of 66 months. Sechrist appealed.




                                      II. Discussion

        On appeal with new counsel, Sechrist first challenges the denial of his motion to
withdraw his guilty plea. We review the court’s ruling for abuse of discretion. Sechrist’s
sworn statements that he was pleading guilty knowingly and voluntarily are presumed to
be true, so he bore a “heavy burden of persuasion” in demonstrating to the district court
that he had a valid basis to withdraw his plea. United States v. Redmond, 667 F.3d 863, 870
(7th Cir. 2012); see also United States v. Chavers, 515 F.3d 722, 724 (7th Cir. 2008). In this
situation, a district court is generally free to discredit a defendant’s claim that his plea was
entered involuntarily and to hold him to his admissions at the plea colloquy. United States
v. Schuh, 289 F.3d 968, 975 (7th Cir. 2002); United States v. Messino, 55 F.3d 1241, 1248–49 (7th
Cir. 1995).

        The district court did not abuse its discretion. Based on Sechrist’s statements in his
written plea agreement and the plea colloquy, the judge was well within his discretion to
reject Sechrist’s contention that he was pressured into pleading guilty, and to conclude that
he lacked a fair and just reason for setting aside his plea. Sechrist now characterizes the
pressure from his former counsel as “extreme,” but at the hearing on the plea-withdrawal
motion, he claimed only that his counsel advised him that he “shouldn’t” go to trial. There
is nothing suspect about this advice. See Messino, 55 F.3d at 1252 (noting that defense
counsel who urges client to plead guilty in face of overwhelming evidence fulfils his
professional responsibilities); see also Gallo-Vasquez v. United States, 402 F.3d 793, 798 (7th
Cir. 2005) (noting that counsel might not provide effective assistance by advising client to
reject plea bargain and go to trial in face of overwhelming evidence and absence of
No. 12-1318                                                                                  Page 5

defenses). The district court concluded that Sechrist had not overcome the presumption
that his sworn statements during the plea colloquy were truthful—including his statement
that his guilty plea was voluntary. That finding was not an abuse of discretion. See Schuh,
289 F.3d at 975; see also United States v. Stewart, 198 F.3d 984, 987 (7th Cir. 1999).

       The only wrinkle we note is that the judge did not immediately clarify the role of
Sechrist’s lawyer at the hearing on the plea-withdrawal motion. The judge began by
construing Sechrist’s letter as a “pro se motion to withdraw a guilty plea and for
appointment of new counsel.” Although in his letter Sechrist did not say that he wished to
represent himself, the court noted some confusion about whether Sechrist or his lawyer,
Tom Phillip, would press Sechrist’s motion:

       THE COURT: All right. Well, good morning all. We placed this on the calendar
       after the handwritten letter or—which we have construed as a motion—was
       received from Mr. Sechrist on December 30, 2011. Mr. Phillip, can
       you—Mr. Sechrist, I take it—is it still your desire to have a new attorney
       appointed and to withdraw your guilty plea?
       THE DEFENDANT: Yes.
       THE COURT: Okay. Mr. Phillip, any comment? What is your—I mean I
       recognize your—are you asking to withdraw?
       MR. PHILLIP: Not on my own purposes but Mr. Sechrist, by his pro se motion,
       appears to want different counsel.

        At this point the prosecutor suggested that before considering Sechrist’s request for
a new attorney, the court should “hear something from Mr. Sechrist as to what he hopes to
accomplish and what he hopes to expose by way of the motion to withdraw before we get a
new counsel involved and go down that road.” The judge twice asked Sechrist why he
thought he should be entitled to withdraw his plea. Sechrist answered the question both
times; his counsel remained silent and offered no legal argument on Sechrist’s behalf
during the hearing. After listening to Sechrist’s arguments, the judge announced that he
saw no fair and just reason to allow Sechrist to withdraw his guilty plea nor any need to
offer him substitute counsel. The judge later issued a written order denying the motion to
withdraw the guilty plea but leaving the request for new counsel unaddressed.

        To the extent there is ambiguity, however, we do not need to resolve it. Sechrist
does not argue that he was deprived of his right to counsel. He has forfeited that argument
by failing to raise it. United States v. Johns, 686 F.3d 438, 453 (7th Cir. 2012); United States v.
Parker, 609 F.3d 891, 896 (7th Cir. 2010).
No. 12-1318                                                                                 Page 6

       All that remains is Sechrist’s argument that the judge failed to adequately explain
his reasons for imposing the above-guidelines sentence. Sechrist insists that while the judge
did discuss his individual characteristics and the particular harms he caused, he did not
adequately explain the connection between those factors and the 66-month sentence that
resulted.

       We will uphold a sentence above the guidelines range as long as the district court
reasonably applied the § 3553(a) factors and adequately explained why the sentence is
appropriate. United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011); United States v. Courtland,
642 F.3d 545, 550–51 (7th Cir. 2011). Here, the judge did exactly that; he explained his
decision at length and provided ample justification for the 66-month sentence. The judge
noted Sechrist’s repeated abuse of a former girlfriend and the need to deter him from
continuing his pattern of domestic violence. He emphasized the particular severity of
Sechrist’s crime, which was unprovoked, occurred in front of children, and resulted in
multiple injuries. He noted Sechrist’s lack of remorse and threats to kill Peterson. Finally,
the judge explained that the guidelines range was inadequate to account for the extreme
violence of this offense when compared to the higher ranges for some nonviolent crimes.
This explanation was easily sufficient to justify the sentence imposed.

                                                                                     AFFIRMED.